Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1, 2, 10, and 11 are considered unpatentable for the reasons indicated below: Claims are substantially identical in co-pending 17/425,327 but for the “and/or” limitation in claim claim 1. The limitation in its current form renders the limitation optional and thus of the same scope. Accordingly, both a double patenting rejection and 103 rejection is found herein. Applicant is advised to contact the Examiner for further questions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 10, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 9, and 10 of copending Application No. 17/425,327 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the and/or limitation renders the claim identical since the limitation is phrased as an optional alternative.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. In the instant application “module” appears to be a placeholder for means. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki et al. (U.S. App. 2014/0240110) in view of Nathan et al. (U.S. App. 2017/0262099).
In regard to claim 1, Suzuki teaches a module for a display and/or operating device (see Para. 86 display device), the module comprising a first transparent electrode comprising a first matrix of a plurality of electrode islands (see Figs. 21 and 25; 1u); a transparent piezoelectric layer  having a first and a second area (see Fig. 25 pzm); a second transparent electrode (see Figs. 21 and 25; 1b); and a conductive path arrangement (see Fig. 21, Item 2) with at least one first conductive and the first area is coated with the first transparent electrode   and the second area is coated with the second transparent electrode (see Fig. 21, respective lines have wiring conductors); and the electrode islands are arranged electrically insulated from each other on the first area of the transparent piezoelectric material, wherein at least the first conductive path  of the conductive path arrangement  is electrically connected to at least one of the electrode islands (see Figs. 21 and 25 insulated islands and respective wirings), and at least the first conductive path (see Figs. 21 and 25 Item 2 is connected to Item1) and/or at least one of the electrode islands  has a rough surface structure with a maximum roughness depth of 4 um. 
Suzuki are not relied upon to teach a transparent substrate; path on the transparent piezoelectric layer, wherein the transparent substrate is coated with the second transparent electrode  and the second transparent electrode  is arranged between the transparent substrate and the transparent piezoelectric layer.
	However, Nathan teaches a transparent substrate (see Para. 199 transparent substrate); path on the transparent piezoelectric layer (see Fig. 23, Item 50 and Fig. 24 item 12), wherein the transparent substrate is coated with the second transparent electrode  and the second transparent electrode  is arranged between the transparent substrate and the transparent piezoelectric layer (coated is broadly reasonably interpreted to mean disposed see Figs. 40-41 electrodes are sandwiching the piezo layer 12 that can be disposed on the transparent substrate in Fig. 24).
	It would have been obvious to a person of ordinary skill in the art to modify the input device of Suzuki with that of Nathan to reduce cost and overlay a display (see Para. 7 and 47).
Regarding claim 2, Suzuki in view of Nathan teach all the limitations of claim 1. Nathan further teaches further comprising an anti-scratch coating and/or a hydrophobic coating on the first transparent electrode (see Para. 3 resistant to scratch surface glass  and at least Para. 203 cover lens of glass).
	It would have been obvious to a person of ordinary skill in the art to modify the input device of Suzuki with the glass cover of Nathan to reduce scratching (see Para. 3).
Regarding claim 10, Suzuki in view of Nathan teach all the limitations of claim 1. Suzuki further teaches wherein the module is arranged as a transparent module on a display of the display and/or operating device (see Para. 87).
Regarding claim 11, Suzuki in view of Nathan teach all the limitations of claim 10. Suzuki and Nathan are not relied upon to teach further teaches a means of transport comprising a display and/or operating device   according to claim 10, wherein the display and/or operating device   is fixedly mounted in the means of transport. However, the Examiner takes official notice that it was known in the art to mount a touchscreen to a vehicle so as to yield predictable results of interior cabin interfaces in a vehicle.
Allowable Subject Matter
Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes Lu et al. (U.S. App. 2020/0125815).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571) 272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2694